 1 ANDREW D. HEROLD, ESQ.
   Nevada Bar No. 7378
 2 JOSHUA A. ZLOTLOW, ESQ.
   Nevada Bar No. 11333
 3
   HEROLD & SAGER
 4 3960 Howard Hughes Parkway, Suite 500
   Las Vegas, NV 89169
 5 Telephone: (702) 990-3624
   Facsimile: (702) 990-3835
 6 aherold@heroldsagerlaw.com

 7 jzlotlow@heroldsagerlaw.com

 8 Attorneys for LEXINGTON INSURANCE COMPANY

 9                               UNITED STATES DISTRICT COURT

10                                      DISTRICT OF NEVADA

11 CENTEX HOMES, a Nevada general                     CASE NO.    2:18-CV-01369-APG-GWF
   partnership,
12
                Plaintiff,
13                                                    STIPULATION AND [PROPOSED]
                                                      ORDER EXTENDING TIME FOR
          vs.                                         LEXINGTON INSURANCE COMPANY
14
                                                      TO FILE A REPLY IN SUPPORT OF ITS
15                                                    MOTION TO DISMISS [FIRST
   INTERSTATE FIRE & CASUALTY                         REQUEST]
16 COMPANY, an Illinois corporation;
   LEXINGTON INSURANCE COMPANY, a
17 Delaware corporation; FEDERAL
   INSURANCE COMPANY, an Indiana
18
   corporation; UNDERWRITERS AT
19 LLOYDS, LONDON, an England corporation;
   and FINANCIAL PACIFIC INSURANCE
20 COMPANY, a California corporation,

21                 Defendants.
22

23          Plaintiff CENTEX HOMES (“CENTEX”) and Defendant LEXINGTON INSURANCE
24 COMPANY (“LEXINGTON”), by and through their attorneys of record, and pursuant to Local Rules

25 6-1(a)(b)(c) and 6-2, hereby stipulate and agree as follows:

26          WHEREAS, CENTEX filed a Complaint on or about July 25, 2018, in the United States
27 District Court, District of Nevada as Case Number 2:18-CV-01369, naming LEXINGTON as a

28 defendant;

                                                     1
     STIPULATION TO EXTEND TIME                                          2:18-CV-01369-APG-GWF
 1           WHEREAS, on or about November 12, 2018, LEXINGTON filed a Motion to Dismiss

 2 CENTEX’s Second Cause of Action for Breach of the Implied Covenant of Good Faith and Fair

 3 Dealing and Third Cause of Action for Violations of the Unfair Claims Settlement Practices Act,

 4 Nevada Revised Statute section 686A.310 pursuant to Federal Rule of Civil Procedure 12(b)(6);

 5           WHEREAS, CENTEX filed an Opposition to LEXINGTON’s Motion to Dismiss on or about

 6 November 26, 2018;

 7           WHEREAS, LEXINGTON has requested, and CENTEX has consented to, an extension of

 8 time for LEXINGTON to file a Reply in Support of its Motion to Dismiss to December 10, 2018;

 9           WHEREAS, LEXINGTON’s handling attorneys are otherwise unavailable during the time

10 frame before the Reply’s current due date in order to allow adequate time to prepare a Reply for client

11 review;

12           WHEREAS, this stipulation is not made for purposes of delay;

13           NOW, THEREFORE, CENTEX and LEXINGTON, by and through their respective counsel,

14 hereby stipulate and agree that the deadline for LEXINGTON to file a Reply in Support of its Motion

15 to Dismiss shall be extended to December 10, 2018.

16 DATED: November 27, 2018                          PAYNE & FEARS LLP

17                                             By:      /s/ Sarah J. Odia
                                                     SCOTT S. THOMAS, ESQ.
18
                                                     sst@paynefears.com
19                                                   SARAH J. ODIA, ESQ.
                                                     sjo@paynefears.com
20                                                   Attorneys for Plaintiff CENTEX HOMES

21 DATED: November 27, 2018                          HEROLD & SAGER
22                                             By:      /s/ Joshua A. Zlotlow
23                                                   ANDREW D. HEROLD, ESQ.
                                                     aherold@heroldsagerlaw.com
24                                                   JOSHUA A. ZLOTLOW, ESQ.
                                                     jzlotlow@heroldsagerlaw.com
25                                                   Attorneys For Defendant LEXINGTON INS. CO.

26           IT IS SO ORDERED:
                                                                            11/28/2018
27 DATED:                                            ________________________________
                                                     UNITED STATES DISTRICT JUDGE
28

                                                      2
     STIPULATION TO EXTEND TIME                                                  2:18-CV-01369-APG-GWF
